Citation Nr: 0600466	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-22 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent from June 1, 1996 and in excess of 30 percent from 
April 7, 2003 for major depression/bipolar disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for cystic acne, pseudofolliculitis barbae, 
dermatitis, epidermal inclusion, and sebaceous cysts.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fractured nasal bone with deviated 
septum and chronic sinusitis and rhinitis.

4.  Entitlement to a disability rating in excess of 20 
percent for a dislocated right knee, status post ligament 
reconstruction with degenerative joint disease.

5.  Entitlement to a separate compensable evaluation for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision prepared 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine; however, the Cleveland RO is the agency 
of original jurisdiction (AOJ).  The RO, in pertinent part, 
increased the disability rating for the dislocated right knee 
to 20 percent effective July 2001 and continued 10 percent 
disabling ratings for major depression, cystic acne, and a 
fractured nasal bone.  

The May 2002 rating decision also continued noncompensable 
ratings for hemorrhoids and a maxillary fracture.  In 
addition to the issues listed on the cover page of the 
instant decision, the veteran took issue with the continued 
noncompensable ratings for hemorrhoids and maxillary fracture 
in his July 2002 notice of disagreement (NOD).  A statement 
of the case (SOC) issued in June 2003 included these issues.  
The veteran did not file a substantive appeal with respect to 
these issues in his July 2003 VA Form 9.  He further 
clarified that he did not desire to appeal these issues in a 
July 2003 VA Form 21-4138.  As such, the issues are not in 
appellate status. 

In the January 2005 Supplemental Statement of the Case 
(SSOC), the RO awarded an increased 30 percent rating for 
major depression effective April 2003.  Applicable law 
mandates that when a veteran seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The veteran has not withdrawn his increased 
rating claims for the dislocated right knee and major 
depression and as such, they remain in appellate status. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to April 7, 2003, the veteran's major 
depression/bipolar disorder was productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as; depressed 
mood, anxiety, suspiciousness, and chronic sleep impairment. 

3.  From April 7, 2003, the veteran's major 
depression/bipolar disorder is not productive of occupational 
and social impairment due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); or impaired abstract 
thinking.

4.  The veteran's skin condition is not currently productive 
of eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  

5.  The veteran's residuals of a fractured nasal bone with 
deviated septum and chronic sinusitis and rhinitis are 
currently productive of more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

6.  The veteran's dislocated right knee, status post ligament 
reconstruction, is currently productive of no more than 
moderate knee impairment.

7.  Degenerative arthritis of the right knee is established 
by x-ray evidence and painful motion.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  Prior to April 7, 2003, the criteria for a 30 percent 
rating for major depression/bipolar disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.130, Diagnostic Code 9434 (2005).  

3.  From April 7, 2003, the criteria for a disability rating 
in excess of 30 percent for major depression/bipolar disorder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.130, Diagnostic Code 9434 (2005).  

4.  The criteria for a disability rating in excess of 10 
percent for cystic acne, pseudofolliculitis barbae, 
dermatitis, epidermal inclusion, and sebaceous cysts have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.118, Diagnostic Codes 7806, 7813 
(2001); See VAOPGCPREC 3-2000 (April 10, 1999).

5.  The criteria for a 30 percent disability rating for 
residuals of a fractured nasal bone with deviated septum and 
chronic sinusitis and rhinitis have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.97, 
Diagnostic Codes 6502, 6513 (2005).  

6.  The criteria for a disability rating in excess of 20 
percent for a dislocated right knee, status post ligament 
reconstruction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic 
Code 5297 (2005).  

7.  The criteria for entitlement to a separate 10 percent 
evaluation for arthritis of the right knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Code 5003 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  The veteran filed his increased rating claims in 
July 2001.  A  VCAA letter was sent to the veteran in August 
2001; however, the letter did not include the criteria 
necessary to establish increased ratings for the disabilities 
in question.  A VCAA letter that did meet the notice 
requirements was sent in September 2002, after the initial 
adjudication of the claims in May 2002.  Because a proper 
VCAA notice was not provided to the veteran prior to the 
initial adjudication of these claims by the RO (the "AOJ" 
in this case), the timing does not comply with express 
requirements of Pelegrini.  

While notice provided to the veteran was not given prior to 
the first AOJ adjudication of the claims, notice was provided 
by the AOJ, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notices were provided in September 
2002, the claims were readjudicated in the January 2005 SSOC 
provided to the veteran.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument over the years in support of his claims.  
Therefore, with respect to the timing requirement for the 
VCAA notice, the Board concludes that to decide this appeal 
would not be prejudicial to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claims.  Id. at 120-21.  The Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the September 
2002 letter as to what kinds of evidence was needed to 
substantiate the claims for increased ratings.  The veteran 
was notified that the evidence must show an increase in 
severity of his current physical or mental disabilities.  
Further, the May 2002 rating decision, the    June 2003 SOC, 
and the January 2005 SSOC, in conjunction with the September 
2002 VCAA letter, sufficiently notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, he was notified of 
the records and evidence needed to support the claimed 
benefits.  Thus, the Board finds that he was fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records, have been obtained in support of the claims 
on appeal.  The veteran provided testimony before the RO in 
November 2003.  The transcript has been obtained and 
associated with the claims folder.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

I. Major Depression/Bipolar Disorder

The veteran has argued that his service-connected major 
depression/bipolar disorder warrants a rating in excess of 10 
percent prior to April 2003 and in excess of 30 percent 
thereafter, due to such symptoms as depression, difficulty 
with relationships, social isolation, lack of restful sleep, 
feelings of paranoia, and difficulty in his occupation.  

The veteran's major depression was rated as 10 percent 
disabling from June 1996 until April 2003 when it was 
increased to 30 percent under 38 C.F.R. § 4.130, Diagnostic 
Code 9434.  Under this code section a 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease din work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as; 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.  

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 1997 and 2004; VA outpatient treatment records; 
private medical records; and the transcript of the veteran's 
November 2003 RO hearing.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the veteran's major 
depression/bipolar disorder more closely approximates the 
criteria for a 30 percent rating for the entire appeal 
period.   

In this regard, upon VA examination in July 1997 the veteran 
complained of poor sleep, obsessive tendencies, racing 
thoughts, and difficulty maintaining relationships.  The 
examiner noted the veteran was negative about his prospects 
for his future career.  The veteran was neatly dressed.  
There was no evidence of psychotic thought, mood, or 
perceptual disorder.  The veteran had considered suicide in 
the past, but there was no current ideation.  Sensorium and 
memory were intact.  Judgment and insight were fairly good.  
The veteran was diagnosed with major depression and obsessive 
compulsive disorder.  He was assigned a Global Assessment of 
Functioning scale score (GAF) of 75 to 80, which according to 
the Diagnostic and Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)], indicates if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) and result in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).    

In August 2001, VA examiner noted the veteran reported poor 
sleep and racing thoughts.  The examiner found the veteran 
spoke rapidly and circumstantially.  The veteran stated he 
had not lost any time from work due to his major depression.  
He denied delusions or hallucinations.  In terms of 
obsessions, the veteran stated he counted things repeatedly.  
The veteran was able to maintain his own self-care and 
activities of daily living.  The veteran denied symptoms of 
panic disorder.  The veteran endorsed a remote history of 
suicidal ideation, but denied current suicidal or homicidal 
ideation.  The veteran's thoughts were goal oriented, but 
became circumstantial at times.  He was diagnosed with 
bipolar disorder and obsessive compulsive personality 
disorder.  

The GAF was decreased to 70, reflecting some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  The examiner noted the bipolar 
disorder was not considered separate from the major 
depression.  The examiner concluded the veteran was able to 
maintain full time employment without having missed any 
specific days at work, but did have days when he did not 
function as well.

During his November 2003 RO hearing, the veteran testified 
that he slept a lot, had difficulty with relationships, and 
tended to isolate himself socially.  He further testified 
that he had outbursts of anger.  He stated that his major 
depression did not effect his employment.

VA outpatient treatment records dated in April 2003 note a 
further decline in the veteran's GAF, when his score was 59 
reflecting moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
The veteran complained of social isolation.  In May 2003, the 
veteran denied suicidal and homicidal ideation.  He also 
denied hallucinations.  The veteran was positive for paranoid 
thoughts.  Insight was fair and thoughts were logical.  In 
June 2003, the veteran endorsed racing thoughts, 
irritability, paranoia, and depression.  There were no 
delusions, hallucinations, suicidal ideation, or homicidal 
ideation.  Insight and judgment were fair.  In September 
2003, the veteran had mild paranoia and obsessiveness.  
Finally, in December 2003, the provider noted the veteran had 
anxiety and rumination. 

The veteran was afforded a final VA examination in July 2004.  
The examiner reviewed the claims folder.  The veteran 
reported feeling "stressed out."  He was oriented and 
lucid.  The veteran was adequately groomed.  The veteran 
denied panic attacks.  There was no suggestion of impaired 
impulse control.  The veteran did endorse being impatient and 
having a short fuse.  Thought processes were logical and 
linear. There were no hallucinations, delusions, or 
illusions.  Sleep was reportedly of poor quality.  The 
veteran denied suicidal or homicidal ideation.  The 
examiner's general impression was that the veteran was tense, 
anxious, guarded, and suspicious.  The veteran was diagnosed 
with Bipolar disorder and personality disorder, not otherwise 
specified, with narcissistic and paranoid traits. He was 
assigned a GAF of 65, indicating some mild symptoms.  The 
examiner noted that without medications, the veteran would be 
less stable and experience increased difficult ties. 

The objective medical evidence of record does not indicate 
that the veteran's major depression/bipolar disorder is 
productive of occupational and social impairment due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); or impaired abstract thinking.  
Disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships are provided for in the current 30 percent 
rating. 
The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating. 
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts, 5 
Vet. App. at 538.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio, 2 Vet. App. at 629.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  
Moreover, the Board is not precluded from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such conclusion on its own.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  In this case, the Board notes that the 
RO did not grant compensation benefits on this basis.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's major 
depression/bipolar disorder has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  The veteran maintains full time employment for 
the phone company as a splicer.  While the veteran has 
complained of difficulties with his supervisor, he has not 
lost work because of his psychiatric condition.  The assigned 
30 percent rating over the entire appeal period adequately 
compensates the veteran for the nature and extent of severity 
of his major depression/bipolar disorder.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this matter.

II. Skin Condition

The veteran has argued that his service-connected skin 
condition warrants a rating in excess of 10 percent due to 
such symptoms as itchy break-outs between his fingers, 
blistering of the skin, ruptures, and discoloration of the 
skin.

The veteran's cystic acne, pseudofolliculitis barbae, 
dermatitis, epidermal inclusion, and sebaceous cysts are 
rated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7813 providing that dermatophytosis shall be 
rated as disfigurement of the head face, or neck, scars, or 
dermatitis depending upon the predominant disability.  Based 
on this, the veteran has been rated under Diagnostic Code 
7806 for dermatitis or eczema.  Under this code section a 10 
percent rating is assigned for at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118 (2005).    

At the outset the Board notes, in July 2002, VA issued 
regulations to implement changes to the schedule of ratings 
for the skin.  See 67 Fed. Reg. 147, 49590 (July 31, 2002)(to 
be codified as amended at 38 C.F.R. § 4.118).  The amendments 
became effective August 30, 2002.  In this case, the RO 
considered the veteran's claims pursuant to the regulation 
changes, as well as provided notice to the veteran of the 
regulation changes in the June 2003 SOC and January 2005 
SSOC.  Thus, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In a precedent opinion, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  In the event that it is determined that 
the prior version is more favorable, then the Board should 
apply the former provision to periods both before and after 
the effective date of the regulatory change.  Also, as a 
factual matter, it is certainly possible that a claimant may 
be entitled to an increased rating prior to and independent 
of an intervening change to the rating schedule under then- 
existing rating criteria. See VAOPGCPREC 3-2000 (April 10, 
1999).

Prior to August 30, 2002, diagnostic code 7806 provided a 10 
percent rating for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
38 C.F.R. § 4.114 (2001).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 1997 and 2004; VA outpatient treatment records; 
private medical records; and the transcript of the veteran's 
November 2003 RO hearing.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board first finds that criteria in 
effect prior to August 2002 is more favorable to the veteran.  
Under these criteria, the veteran's skin condition more 
closely approximates the criteria for the current 10 percent 
rating.   

In this regard, upon VA examination in July 1997, there were 
multiple papillary lesions on the hands, which were whitish 
affecting all aspects of the fingers and base of the thumb.  
The lesions were without erythema and were not oozing.  There 
was only one area of exfoliation of the skin representing an 
old healed lesion.  The feet had similar lesions on the toes.  
There were no lesions on the soles of the feet or dorsum of 
the foot.  There were areas of macular hypopigmentation on 
the chest which were sites of old acne lesions.  The ears 
showed small healing incisions, sites of the removal of 
sebaceous cysts in December 1996.  Examination of the neck 
was unremarkable.  There was no functional impact of cystic 
acne, which was considered greatly improved since the use of 
Accutane.  The veteran was diagnosed with chronic dermatitis 
affecting the bilateral hands and feet.

In August 2001, the veteran was afforded an additional VA 
examination.  Examination of the face, back, and chest 
revealed no evidence of active acne vulgaris or active cystic 
acne.  There was no evidence of pseudofolliculitis barbae.  
The skin was clean and smooth with no lesions.  There was a 
non-tender resilient mass consistent with an epidermal 
inclusion cyst on the lateral left ear lobe. There were two 
apparent open vesicles at the margin of the palmar and dorsal 
skin of the right hand overlying the metacarpal bone of the 
right thumb.  No other vesicles were noted.  There was no 
disfigurement or limitation of motion or function as a result 
of these lesions. The veteran was diagnosed with dyshidrotic 
eczema effectively treated with topical steroids. 

Private medical records from Dr. BAR noted blisters of the 
bilateral hands and legs in 1997.  The veteran had warts 
removed from his feet in September 2000.  Private medical 
records from DRS. PB, DR, NB, and PAL, as well as treatment 
notes from Bethesda TriHealth, were devoid of treatment for 
the veteran's skin.  

VA outpatient treatment records dated in April 2001 showed 
mild vesicular lesions in the intertriginous spaces between 
most of the fingers.  There was no warmth or drainage.  The 
veteran was diagnosed with hand eczema in June 2001.

Finally, upon VA examination in June 2004, the veteran 
reported that over the last few years he has had six to seven 
episodes per year when he breaks out with interdigital 
vesicles in the finger area.  He indicated the vesicles 
itched, ruptured, and then would heal with some lightening of 
the skin.  He noted the color of the skin would return.  He 
reported using hydrocortisone cream.  The veteran denied 
recurrence of inclusion cysts or sebaceous cysts over the 
last few years.  The veteran stated he was under no active 
treatment for pseudofolliculitis barbae. The examiner 
indicated the conditions described were intermittent. The 
veteran was found not to be on any immunosuppressive drugs or 
taking oral corticosteroids.  The veteran denied any 
intensive light therapy, UVB, Puva, or electron beam therapy.  

Physical examination revealed some small scattered, cystic 
areas of the right medial thigh, right medial eyebrow, the 
chest, and upper back.  These areas did not show purulence.  
There were few small pimple type lesions of the chest and 
posterior upper thorax with reddened bases. The lesions 
measured approximately three to eight or nine millimeters in 
length and width, and were only slightly elevated.  There was 
no significant disfigurement identified.  There was no 
chloracne, comedones, deep inflamed nodules, or pus filled 
cysts.  The conditions appeared superficial with papules with 
mild erythema and few pustules.  There were also a few 
superficial cysts.  The examiner found no acute, inflamed, 
infected sebaceous cysts or cystic acne.  There was no tinea 
versicolor or tinea pedis.  There was no evidence of 
ulceration, exfoliation, crusting, or systemic or nervous 
manifestations.  The examiner estimated that in total, the 
area involved actively was less than one percent of the body.

The objective medical evidence of record does not indicate 
that the veteran's skin condition is productive of eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118 (2001).  The Board 
has also considered rating the veteran's service-connected 
disability under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts, 5 
Vet. App. at 538.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio, 2 Vet. App. at 629.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 9 
Vet. 
App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.

III. Residuals of a Fractured Nasal Bone with Deviated Septum 
and Chronic Sinusitis and Rhinitis

The veteran has argued that his service-connected residuals 
of a fractured nasal bone warrants a rating in excess of 10 
percent due to such symptoms as headaches, chronic sinusitis, 
trouble breathing, and teary eyes.

The veteran's residuals of a fractured nasal bone are rated 
as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Codes 6502 and 6513.  Under diagnostic code 6502, deviation 
of the nasal septum is rated as 10 percent disabling, the 
maximum available, for a 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97.  Under diagnostic code 6513, chronic 
maxillary sinusitis is rated as 10 percent disabling for one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  
A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 1997 and 2004; VA outpatient treatment records; 
private medical records; and the transcript of the veteran's 
November 2003 RO hearing.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds the veteran's residuals 
of a fracture nasal bone more closely approximates the 
criteria for a 30 percent rating.   

In this regard, upon VA examination in July 1997, the veteran 
described infections occurring approximately every 1 to 2 
months, which would yield a green discharge.  The veteran 
also reported sinus headaches relieved with Tylenol.  
Physical examination showed approximately 80 to 90 percent 
nasal obstruction in the left nostril.  The veteran had a 
patent right nostril with functional limited air flow.  The 
nasal mucosa on the right was normal in appearance, but there 
was some crusting and mucous build up around the inferior 
turbinate.  The mucosa was erythematous with a great deal of 
edema and congestion.  Crusting was noted around the inferior 
and middle turbinates on the left side. Obstruction persisted 
on the left side despite vasoconstrictive spray.  The 
examiner concluded the veteran's presentation was consistent 
with chronic intermittent sinusitis.  

In August 2001, the veteran informed the VA examiner that he 
experienced headaches, chronic right eye tearing, and nasal 
blockage. Examination of the nose revealed a nasal septal 
deviation to the left with hypertrophic inferior turbinates.  
The veteran exhibited roughly a 75 percent occlusion of the 
left nasal cavity.  The veteran admitted to chronic 
intermittent swelling of the right cheek secondary to his 
sinusitis.

During his November 2003 RO hearing, the veteran testified 
that he experienced sinus infections approximately twice per 
month.  He indicated the associated symptoms were teary eyes, 
difficulty breathing, and headaches. 

A June 2004 letter from Dr. MAJ revealed the veteran had a 
long-standing history of sinus pain, recurrent infections, 
and nasal obstruction.  The veteran complained of recurrent 
sinus infections requiring antibiotics at least four to six 
times a year and constant treatment with decongestants and 
nasal irrigation.  Examination showed a deviated septum with 
approximately 70 to 80 percent obstruction of the veteran's 
total nasal airway.  

While a 30 percent rating is warranted, there is  no 
objective medical evidence that the veteran's residuals of a 
fractured nasal bone are productive of chronic sinusitis 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97.  The 
Board has also considered assigning a higher rating other 
additional analogous criteria; however, there is no evidence 
of Rhinoscleroma (Diagnostic Code 6523) or Wgener's 
granulomatosis, lethal midline granuloma (Diagnostic Code 
6524).  Id.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 9 
Vet. 
App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.

IV. Right Knee

The veteran has argued that his service-connected dislocated 
right knee, status post ligament reconstruction with 
degenerative joint disease warrants a rating in excess of 20 
percent due to such symptoms as swelling, painful motion, and 
giving way of the knee joint.  He also contends that he is 
entitled to a separate compensable rating for arthritis.

The veteran's right knee is rated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257.  
Under diagnostic code 5257, a 20 percent rating is warranted 
for moderate impairment of the knee with recurrent 
subluxation or lateral instability lateral instability and a 
30 percent rating is assigned for severe impairment. 
38 C.F.R. § 4.71a.  

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a.  When, however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 
(August 14, 1998), a separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.

The Board has reviewed all the evidence of record, to include 
but not limited to service medical records; statements of the 
veteran; reports of VA examination dated between 1997 and 
2004; VA outpatient treatment records; private medical 
records; and the transcript of the veteran's November 2003 RO 
hearing.  Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds the veteran's right knee more 
closely approximates the criteria for the currently assigned 
20 percent rating; however, a separate 10 percent rating is 
assigned for degenerative arthritis.   

With regard to the continued 20 percent rating, upon VA 
examination in July 1997, the veteran reported exacerbations 
of pain approximately one time per month related to an 
increase in physical exertion.  He also reported swelling.  
The examiner indicated that it was not possible to estimate 
the amount of decreased range of motion during exacerbations.  
The veteran reported weakness, fatiguability, stiffness, and 
lack of endurance.  Physical examination showed no erythema 
or warmth.  The veteran had range of motion from zero to 110 
degrees.  Vagus and varus stress on the right knee joint 
produced a small amount of joint line gapping indicating 
moderate instability. Anterior and posterior drawer tests 
revealed no anterior or posterior instability.  There was 
evidence of traumatic arthritis of the right knee. 

During VA examination in August 2001, the veteran reported 
burning pain in the anterior medial aspect of the right knee 
and occasionally that the right knee would give out. The 
veteran denied dislocation or subluxation.  There was no 
swelling or joint effusion.  Patella compression and 
distraction were negative, producing no pain.  There was 
minimal joint line tenderness in the posterior aspect of the 
lateral joint line and anterior aspect of the medial joint 
line.  There was an unstable lateral collateral ligament.  
Range of motion was -5 through 140 degrees.  The veteran was 
capable of hyperextending the knee 5 degrees beyond straight. 
VA outpatient treatment records dated in April 2001 indicate 
the veteran complained of chronic right knee pain.  There was 
mild effusion of the right knee.  Range of motion was full.

Private medical records from Wellington Orthopaedic and 
Sports Medicine dated in December 2001 show the veteran 
described burning pain along the medial aspect of his knee, 
instability, and swelling.  There was no effusion present 
upon physical examination.  The veteran had 2+ posterior draw 
sign and at 90 degrees of flexion he had neutral tibiofemoral 
step-off.  External rotation was at 30 and 90 degrees of 
flexion.  No varus or valgus instability was found.  X-rays 
revealed some degenerative changes.

Finally, the veteran was afforded an additional VA 
examination in June 2004.  The veteran complained of pain and 
swelling.  He also reported episodes of giving way and 
falling approximately six to seven times in the last year. 
The veteran denied weakness, but reported decreased endurance 
and fatigue for repetitive right lower extremity activities.  
The veteran also complained of popping, cracking, and 
instability.  The veteran denied locking, heat, or redness.  
The veteran had flexion of 115 degrees and extension to zero 
degrees with a 3 degree varus deformity.  There was anterior 
and posterior, as well as medial and lateral instability.  
There was no change in range of motion with repetitive 
flexion and extension.  There was mild effusion and crepitus.  
X-rays showed stable changes.  The veteran was diagnosed with 
status post right knee dislocation, status post anterior 
cruciate ligament and posterior cruciate ligament 
reconstruction with graft failure, degenerative joint 
disease, and saphenous neuritis. 

In light of the veteran's credible complaints of pain 
experienced in his right knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Board finds that such pain is 
already contemplated in a 20 percent evaluation under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
12 (1996) (38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are inapplicable to ratings under Diagnostic Code 5257 
because DC 5257 is not predicated on loss of range of 
motion).
While a 20 percent rating is warranted, there is no objective 
evidence of severe knee impairment to warrant a 30 percent 
rating.  As noted above, functional impairment has fluctuated 
and only been classified as moderate upon VA examination in 
1997 and as slight with full range of motion in 2001.  The 
Board also considered higher ratings under other analogous 
criteria; however, there was no evidence of ankylosis of the 
left knee (diagnostic code 5256), limitation of flexion of 
the leg to 15 degrees (diagnostic code 5260), extension of 
the leg limited to 20 degrees (diagnostic code 5261), or 
impairment of the tibia and fibula with marked knee 
disability (diagnostic code 5262).  38 C.F.R. § 4.71a.

However, degenerative arthritis has been clearly established 
by x-ray evidence.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Painful motion has also been established, to include 
reports of VA examination dated in 1997 and 2004.  See 
38 C.F.R. § 4.59.  With any form of arthritis, painful motion 
is an important factor of disability.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Id.  Therefore, as there is no 
evidence of flexion of the leg limited to 60 degrees 
(diagnostic code 5260) or extension of the leg limited to 5 
degrees (diagnostic code 5261), a separate 10 percent rating 
is warranted for degenerative arthritis of the right knee.  
Id.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 9 
Vet. 
App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.

ORDER

Entitlement to a 30 percent disability rating for major 
depression/bipolar disorder prior to April 7, 2003, is 
warranted subject to the controlling regulations governing 
monetary awards.

Entitlement to a disability rating in excess of 30 percent 
for major depression/bipolar disorder from April 7, 2003, is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for cystic acne, pseudofolliculitis barbae, dermatitis, 
epidermal inclusion, and sebaceous cysts, is denied.

Entitlement to a 30 percent disability rating for residuals 
of a fractured nasal bone with deviated septum and chronic 
sinusitis and rhinitis is warranted subject to the 
controlling regulations governing monetary awards.

Entitlement to a disability rating in excess of 20 percent 
for a dislocated right knee, status post ligament 
reconstruction, is denied.

Entitlement to a separate 10 percent rating for degenerative 
arthritis of the right knee is granted subject to the 
controlling regulations governing monetary awards.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


